Title: Meeting Minutes of University of Virginia Board of Visitors, 4–5 Oct. 1824, 4 October 1824
From: Jefferson, Thomas
To: 

At a meeting of the Visitors of the University, at the University on Monday 4th of October 1824. at which were present Thomas Jefferson, James Madison, James Breckenridge, John H. Cocke, George Loyall and Joseph C. Cabell.Resolved that the board ratify two purchases of land in front of the Rotunda purchased of Daniel A. Piper, and Mary A. F. his wife.Resolved that permission be given to Francis W. Gilmer, now on his mission to Great Britain for the purpose of engaging Professors for the University, to use, for his expences six or seven hundred dollars of the 6000.D. put into his hands for the purchase of books and apparatus.Resolved that it is the opinion of the board that if the arrearages of subscription should not be sufficient to pay for the articles of marble contracted for in Italy, it will be proper to supply the deficiency from the annuity of the year 1825.Resolved that the Bursar be authorised to enter into negociation with any one of the banks for the purpose of procuring an advance of the sperate part of the arrears of subscription, with an understanding that the University shall not be called on for the reimbursment of the monies till such time as they shall be paid by the subscribers, or within such other time as shall be reasonable.Resolved that the rent for the hotels be fixed at 200.D. per annum.The board then proceeding to consider the regulations necessary for constituting, governing and conducting the Institution in addition to those passed at their last session, agreed to the following supplementory enactments.Each of the schools of the University shall be held two hours of every other day of the week: and that every student may be enabled to attend those of his choice, let their sessions be so arranged, as to days and hours that no two of them shall be holden at the same time. thereforeThe school of Antient languages shall occupy from 7H–30′ to 9H–30′ A.M on Mondays, Wednesdays and FridaysThat of Modern languages shall occupy the same hours on Tuesdays, Thursdays and Saturdays.That of Mathematics shall occupy from 9H–30′ to 11H–30′ A.M. on Mondays, Wednesdays and FridaysThat of Natural Philosophy the same hours on Tuesdays, Thursdays and SaturdaysThat of Natural history shall occupy from 11H–30′ A.M. to 1H–30′ P.M. on Mondays, Wednesdays, and Fridays.That of Anatomy and Medicine the some hours on Tuesdays, Thursdays, and Saturdays.That of Moral Philosophy shall occupy from 1H–30′  to 3H–30′ P.M. on Mondays, Wednesdays, and Fridays.That of Law the same hours on Tuesdays, Thursdays, and Saturdays.M.Tu.W.Th.F.Sa.H′H′H′7–309–307–309–307–309–30AntientlanguagesH′H′H′7–309–307–309–307–309–30Modernlanguages9–3011–309–3011–309–3011–30Mathematics9–3011–309–3011–309–3011–30NaturalPhilosophy11–301–3011–301–3011–301–30NaturalHistory11–301–3011–301–3011–301–30AnatomyMedicine1–303–301–303–301–303–30MoralPhilosophy1–303–301–303–301–303–30LawThe Visitors of the University shall be free, severally or together, to attend occasionally any school, during it’s session, as Inspectors and judges of the mode in which it is conducted.Where the instruction is by lessons, and the class too numerous for a single instructor, Assistant tutors may be employed, to be chosen by the Professor, to have the use of two adjacent dormitories each, rent-free, and to divide with the Professor the tuition fees, as shall be agreed between them.The Professors, tutors, and all officers of the University shall reside constantly in the apartments of the University, or of it’s precincts, assigned to them.At meetings of the Faculty of  Professors, on matters within their functions, one of them shall preside, by rotation, for the term of one year each. a majority of the members shall make a Quorum for business. they may appoint a Secretary of their own body, or otherwise, who shall keep a journal of their proceedings, and lay the same before the board of Visitors at their first ensuing meeting, and whenever else required. the compensation of such Secretary shall be 50.D. yearly, payable from the funds of the University.Meetings of the Faculty may be called by the presiding member of the year, or by any three of the Professors, to be held in an apartment of the Rotunda, and the object of the call shall be expressed in the written notification to be served by the Janitor. but, when assembled, other business also may be transacted.The Faculty may appoint a Janitor, who shall attend it’s meetings, their several schools while in session, and the meetings of the Visitors; and shall perform necessary menial offices for them, for which he shall recieve 150. Dollars yearly from the fund of the University, and be furnished with a lodging room.No student is to be recieved under 16. years of age, rigorously proved. none to be admitted into the Mathematical school, or that of Natural Philosophy, who is not an adept in all the branches of numerical arithmetic; and none into the school of antient languages, unless qualified, in the judgment of the professor, to commence reading the higher Latin classics; nor to recieve instruction in Greek, unless qualified in the same degree in that language.No one shall enter as a Student of the University, either at the beginning, or during the progress of the  session, but as for the whole session, ending on the 15th day of December, and paying as for the wholeThe Dormitories shall be occupied by two Students each, and no more, at  16.D. yearly rent to be paid to the Proctor at or before the end of the session, one half by each occupant, or the whole by one, if there be only one. and every student, within the same term, shall pay to the Proctor, also, for the University, 15.D. annually for his participation in the use of the public apartments, during the session.The Students shall be free to diet themselves in any of the Hotels of the University, at their choice, or elsewhere, other than in taverns, as shall suit themselves. but not more than 50. shall be allowed to diet at the same Hotel.No keeper of any of the Hotels of the University shall require or recieve more than 100.D. for dieting any student and for performing the necessary offices of his Dormitory, during the session of ten months and an half, nor shall suffer ardent spirits or wine mixed or unmixed to be drank within his tenement, on pain of an immediate determination of his lease, and removal by the Faculty; nor shall any person boarding elsewhere than with their parents, in any house, and using wine or ardent spirits, mixed or unmixed, within such house, or it’s tenement, or paying more than 120 Dollars, for diet, lodging, and other offices and accomodations of the house and tenement, during a like term, be admitted to any school of the University.Every student shall be free to attend the schools of his choice, and no other than he chuses.There shall be one vacation only in the year, and that shall be from the 15th day of December to the last day of January.Examinations of the candidates for honorary distinctions shall be held in the presence of all the Professors and Students, in the week preceding the commencement of the vacation. at these examinations shall be given, to the highly meritorious only, and by the vote of a majority of the Professors, Diplomas, or premiums of Medals or books, to be provided by the University, to wit, Diplomas to those of the highest qualification, medals of more or less value, to those of a 2d grade of acquisition, and books of more or less value to those of a 3d. these Diplomas shall be of two degrees; the highest of Doctor, the second of Graduate. and the Diploma of each shall express the particular school or schools in which the Candidate shall have been declared eminent, and shall be subscribed by the particular professors approving it. but no Diploma shall be given to any one who has not passed such an examination in the Latin language as shall have proved him able to read the highest classics in that language with ease, thorough understanding, and just quantity. and if he be also a proficient in the Greek, let that too be stated in his Diploma. the intention being that the reputation of the University shall not be committed but to those who, to an eminence in some one or more of the sciences taught in it,  are a proficiency in these languages which constitute the basis of good education, and are indispensable to fill up the character of a ‘well educated man.’Punishments for major offences shall be Expulsion, temporary suspension, or Interdiction of residence or appearance within the precincts of the University. the Minor punishments shall be Restraint within those Precincts, within their own chamber, or in diet; Reproof, by a Professor privately, or in presence of the school of the offender, or of all the schools, a seat of degradation in his school room of longer or shorter duration, Removal to a lower class, Dismission from the schoolroom for the day, imposition of a task, and insubordination to these sentences shall be deemed & punished as Contumacy.Contumacy shall be liable to any of the minor punishments.The Precincts of the University are to be understood as co-extensive with the lot or parcel of it’s own grounds on which it is situated.The major punishments of expulsion from the University, temporary suspension of attendance and presence there, or interdiction of residence or appearance within it’s precincts, shall be decreed by the professors themselves. Minor cases may be referred to a board of six Censors, to be named by the Faculty, from among the most discreet of the Students, whose duty it shall be, siting as a Board, to enquire into the facts, propose the minor punishment which they think proportioned to the offence, and to make report thereof to the Professors for their approbation, or their commutation of the penalty, if it be beyond the grade of the offence. these Censors shall hold their offices until the end of the session of their appointment, if not sooner revoked by the Faculty.Inattendance on school, inattention to the exercises prescribed, and misbehavior or indecorum in school shall be subject to any of the minor punishments; and the professor of the school may singly reprove, impose a task, or dismiss from the room for the day.Habits of expence, of dissoluteness, dissipation, or of playing at games of chance, being obstructive to the acquisition of science by the student himself and injurious, by example to others, shall be subject, in the first instance, to admonition and reproof to the offender, and to communication & warning to the parent or guardian; and, if not satisfactorily corrected, to a refusal of further continuance at the University.No Student shall make any festive entertainment within the precincts of the University, nor contribute to, or be present at them there or elsewhere, but with the consent of each of the Professors whose school he attends, on pain of a minor punishment.No Student shall admit any disturbing noises in his room, or make them any where within the precincts the University, or fire a gun or pistol within the same, on pain of such minor sentence as the faculty shall decree or approve. but the proper use of musical instruments, shall be freely allowed in their rooms, and in that appropriated for instruction of music.Riotous, disorderly, intemperate or indecent conduct of any student within the precincts shall be punished by interdiction of a residence within the precincts; and repetitions of such offences, by expulsion from the University.Fighting with weapons which may inflict death, or a challenge to such fight, given or accepted, shall be punished by instant expulsion from the University, not remissible by the Faculty; and it shall be the duty of the Proctor to give information thereof to the civil magistrate, that the parties may be dealt with according to law.Offences cognisable by the laws of the land shall be left to the cognisance of the civil magistrate, if claimed by him, or otherwise to the judgment of the Faculty: all others to that of the Faculty. and such of these as are not specially designated in the enactments of the Visitors may be subjected by the Faculty to any of the minor punishments permitted by these enactments.Sentences of expulsion from the University (except in the case of challenge or combat with arms) shall not be final until approved by the board of Visitors or, when they are not in session, by a majority of them, separately consulted. but residence within the precincts, and attendance on the schools may be suspended in the mean time.No Student shall, within the precincts of the University, introduce, keep  or use any  spirituous or vinous liquors, keep or use weapons or arms of any kind, or gunpowder, keep a servant, horse or dog, appear in school with a stick, or any weapon, nor, while in school, be covered without permission of the Professor, nor use tobacco by smoking or chewing, on pain of any of the minor punishments at the discretion of the Faculty, or of the board of Censors, approved by the Faculty.All damages done to instruments, books, buildings, or other property of the University by any student, shall be made good at his expense; and wilful injury to any tree, shrub, or other  plant, within the precincts, shall be punished by fine, not exceeding ten dollars, at the discretion of the FacultyWhen a Professor knocks at the door of a student’s room, any person being within, and announces himself, it shall be opened, on pain of a minor punishment; and the Professor may, if refused, have the door broken open; and the expences of repair shall be levied on the Student, or Students within.At the hour appointed for the meeting of every school, the roll of the school shall be called over, the absentees, and those appearing tardily, shall be noted, and if no sufficient cause be offered, at the rising of the school, to the satisfaction of the Professor, the notation shall stand confirmed, and shall be given in to the Faculty, the presiding member of which for the time being shall, on the 15th days of May, August and December, or as soon after each of these days as may be, transmit by mail a list of these notations to the parent or guardian of each delinquent.When testimony is required from a Student, it shall be voluntary, and not on oath. and the obligation to give it shall be left to his own sense of right.Should the religious sects of this state, or any of them, according to the invitation held out to them, establish within, or adjacent to, the precinct of the University, schools for instruction in the religion of their sect, the students of the University will be free, and expected to attend religious worship at the establishment of their respective sects, in the morning, and in time to meet their school in the University at it’s stated hour.The Students of such religious school, if they attend any school of the University, shall be considered as Students of the University, subject to the same regulations, and entitled to the same rights and privileges.The room provided for a schoolroom in every Pavilion shall be used for the school of it’s occupant Professor, and shall be furnished by the University with necessary benches and tables.The upper circular room of the Rotunda shall be reserved for a Library.One of it’s large elliptical rooms on it’s middle floor shall be used for annual examinations, for lectures to such schools as are too numerous for their ordinary schoolrooms, and for religious worship, under the regulations allowed to be prescribed by law. the other rooms on the same floor may be used by schools of instruction in drawing, music, or any other of the innocent and ornamental accomplishments of life; but under such instructors only as shall be approved and licensed by the Faculty.The rooms in the Basement story of the Rotunda shall be, one of them for a Chemical laboratory; and the others for any necessary purpose to which they may be adapted.The two open apartments, adjacent to the same story of the Rotunda, shall be appropriated to the Gymnastic exercises and games of the Students, among which shall be reckoned military exercises.A military Instructor shall be provided at the expense of the University, to be appointed by the Faculty, who shall attend on every Saturday from half after one oclock, to half after three P.M. and shall instruct the Students in the Manual exercise, in field evolutions, maneuvres and encampments. the Students shall attend these exercises, and shall be obedient to the military orders of their Instructor. the roll shall be regularly called over by him at the hour of meeting, absences and insubordinations shall be noted, and the list of the delinquents shall be delivered to the presiding member of the Faculty for the time being, to be animadverted on by the Faculty, and such minor punishments imposed as each case shall, in their discretion, require. the school of Modern languages shall be pretermitted on the days of actual military exercise.Substitutes in the form of arms shall be provided by the Proctor, at the expence of the University; they shall be distinguished by numbers, delivered out, recieved in and deposited under the care and responsibility of the Instructor, in a proper depository to be furnished him; and all injuries to them by a student shall be repaired at the expence of such Student.Work-shops shall be provided, whenever convenient, at the expence of the University, wherein the Students, who chuse, may exercise themselves in the use of tools, and such mechanical practices as it is convenient and useful for every person to understand, and occasionally to practice. these shops may be let, rent-free to such skilful and orderly Mechanics as shall be approved by the Faculty, on the condition that they will permit the use of their tools, instruments and implements, within the shop, to such students as shall desire and use the permission discreetly, and under a liability for any injury they may do them; and on the further condition, if necessary, of such Mechanic’s recieving instruction gratis in the mechanical and philosophical principles of his art, so far as taught in any of the schools.The Board then proceeded to consider the draught of a Report to be made, as required by law, to the President and Directors of the Literary fund, and before concluding it finally they adjourned to tomorrow morning.
   [In left margin]:  was  by the board 5.25
Tuesday October 5th 1824.The board met pursuant to adjournment. present Thomas Jefferson, James Breckenridge, John H.Cocke and Joseph C. Cabell.On motion, Resolved that the Proctor be authorised and required, after the 15th day of November next, to lease the Hotels of the University to such persons, offering, of worthy and proper character, as he shall approve; that the leases shall not be of a longer term than one year; and that he cause to be inserted therein such covenants as he shall deem necessary as to the preservation of the houses, inclosures, and appurtenances of the tenements, and observance of the preceding regulations and that this be published without delay, that all persons may have notice who may desire to apply.And the Board, having concluded, and agreed to the Report to be made to the President and Directors of the Literary Fund, adjourned without day.Th: Jefferson Rector.October 5th 1824.Which Report is in the words following.To the President and Directors of the Literary fund.In obedience to the law requiring that the Rector and Visitors of the University of Virginia should make report annually to the President and Directors of the Literary fund (to be laid before the legislature at their next succeeding session) embracing a full account of the disbursements, the funds on hand, and a general statement of the condition of the sd University, the sd Rector and Visitors make the followingReport.